Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein track online activities of a plurality of students operating a plurality of student client devices and taking a plurality of online courses, wherein the online activities comprise the plurality of students performing online assignments and online assessments on the plurality of student client devices; encode and store the online activities of the plurality of students in one or more databases; extract courseware-level data derived from the tracked online activities of the plurality of students operating the plurality of student client devices and taking the plurality of online courses; extract student-level data for the plurality of students from i) the online activities of the plurality of students operating the plurality of student client devices and ii) registration information entered by the plurality of students, encoded and stored in the one or more databases; retrieve institution-level data for a plurality of educational institutions from the one or more databases; receive a request from a teacher operating a teacher client device for an analysis of an online course in the plurality of online courses; weight data for the online course in the courseware-level data; generate a prediction from a Bayesian multi-level model comprising a courseware level, a student level and an institution level, wherein the Bayesian multi-level model uses the courseware-level data, the student- level data and the institutional-level data to generate the prediction; determine a targeted remediation linked in the one or more databases to the prediction; provide access to a webpage for the teacher client device with the targeted remediation based on the prediction; and perform the targeted remediation with the webpage on the teacher while the teacher is using the teacher client device in combination with all other claimed elements of independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174